Citation Nr: 1402609	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-13 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a mental disorder, characterized as schizotypal personality disorder, including obsessive-compulsive disorder (OCD), anxiety, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  He received the Purple Heart Medal for injuries sustained during combat in Vietnam in November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in July 2012 for further development, including obtaining all outstanding evaluation or treatment records concerning the Veteran's mental disability, irrespective of the particular diagnosis.  The remand also was to have him undergo another VA compensation examination for a medical nexus opinion concerning the likelihood that his current mental disability, again, irrespective of the particular diagnosis, is the result of disease, injury or event incurred in or aggravated by his active military service - but especially the incident he alleges occurred in combat in Vietnam.

Also when remanding the claim for a mental disability, the Board instead referred an additional claim of entitlement to service connection for residuals of shrapnel fragment wounds (SFWs).  But as there is no indication the RO or Appeals Management Center (AMC) has considered this additional claim in the first instance, the Board is again referring it for appropriate action.

FINDINGS OF FACT

1. Despite his combat service and consequent injuries, it is now shown the Veteran has PTSD.

2. Moreover, the other psychiatric disorders that have been diagnosed, including schizotypal personality disorder, OCD, anxiety and depression are not shown by the most probative evidence (meaning the most competent and credible of it) to as likely as not have a causal relationship or correlation to an incident of his military service, including while in combat.


CONCLUSION OF LAW

The Veteran's mental disorder, irrespective of the particular diagnosis, is not shown to be the result of disease or injury incurred in or aggravated by his active military service and alternatively may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  VA has removed the so-called "fourth" requirement that VA also specifically request that he provide any evidence in his possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

Proper notice must also inform the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Through VCAA notice correspondence, the Veteran has been apprised of each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The relevant notice information was also timely sent, in that it preceded the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, all measures have been undertaken to assist the Veteran with development of this claim, including through affording VA examinations and obtaining relevant treatment and other records.  Indeed, pursuant to the Board's July 2012 remand directive, a September 2012 VA Compensation and Pension examination was performed for the necessary medical nexus opinion addressing the etiology of the several mental disorder diagnoses that have been made, particularly in terms of whether any of these current diagnoses are related or attributable to the Veteran's military service, including especially his combat service in Vietnam.

The Veteran also has himself provided additional evidence in the way of personal statements.  He declined the opportunity for a hearing.  There is no indication of any further relevant evidence or information that has not already been obtained and that is obtainable.

In sum, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Governing Statutes, Regulations and Case Law

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for direct service connection are:  (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).


The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

VA law generally does not allow for the recognition of personality disorders as service-connected disabilities since they instead are deemed constitutional abnormalities or developmental defects necessarily pre-dating a Veteran's service.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, there is an exception to this general rule; disability resulting from a mental disorder superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.127.  See also VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 324, 
328-29 (2003).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit Court further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  However, as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The determination of whether lay versus medical evidence is needed to support a claim is dependent on the type of condition being claimed - simple compared to medically complex - so turns on the particular circumstances of each individual case.  Thus, when considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).


Establishing entitlement to service connection for PTSD, specifically, requires:  (1) medical evidence showing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.

It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that a medical opinion diagnosing PTSD is presumably in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the stressor claimed to underlie the diagnosis.


The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided the testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the Veteran's stressor was unrelated to participation in combat, then his or her lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor.  Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party.  See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

But there was a regulatory change to the pertinent criteria for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)(3)).  The revised regulation essentially removes the requirement that there be objective corroboration of a claimed in-service stressor under certain circumstances.  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

But consider also that, if the stressor is alleged to have occurred in combat, then 38 C.F.R. § 3.304(f)(2) applies, not instead new subpart (f)(3).  There also are other subparts in this VA regulation for other circumstances, such as when there is a diagnosis of PTSD during the Veteran's service (subpart (f)(1)), he was a prisoner of war (POW) (subpart (f)(4)), or the claim is predicated on physical or sexual assault, so including military sexual trauma (MST) (subpart (f)(5)).  These other subparts also have their own unique pleading requirements that tend to lessen the Veteran's burden of proving something relevant occurred during his service.

Background and Analysis

The Veteran's service treatment records (STRs) are unremarkable for indication or mention of any symptoms, diagnosis or treatment for a mental health related disorder of any sort.  He did, however, in November 1967 receive shrapnel wounds involving tiny pieces of shrapnel lodged under the skin within the left posterior chest and left side of the scalp.  The wounds were debrided, cleansed and fragments removed.

In an April 2009 statement the Veteran recounted that, while serving in Vietnam, he witnessed enemy mortar and artillery attacks, including one attack in particular in which two U.S. service members were killed by a mortar.  He further recalled an incident in which while riding in a jeep the driver next to him was killed by two rounds of artillery.  He stated that it was during that incident that he sustained the shrapnel wounds.  According to him, when he returned home he began noticing that he was experiencing stress reactions, with difficulty being exposed to sudden loud noises.  Increasing pressure in his life became difficult to manage, particularly, with difficulties in interpersonal relations.  He became less outgoing and more reclusive and hermit-like.  He lost touch with long-term friends and had difficulty concentrating in his graduate education program, causing him to drop out.  From 1969 to 1984 he worked for the U.S. Post Office as a mail clerk sorting mail, but formed few if any interpersonal relationships.  He moved in with his parents in 1984 and spent a considerable amount of time and effort assisting them with health concerns.  During the mid-1990s, he further recounts, he developed severe obsessive-compulsive symptoms including due to an inordinate fear of consuming perceived unhealthy foods, and began to lose an excessive amount of weight.  In 2008, he was discovered in very poor health, extreme dehydration and malnutrition, with aspiration pneumonia, and was taken to an inpatient facility for several weeks of rehabilitation.  After improving his health, he had since returned to his home.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  For claims specifically for PTSD alleged to have been incurred in combat, the governing VA regulation as mentioned is 38 C.F.R. § 3.304(f)(2).

This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

During his VA Compensation and Pension examination in July 2009, it was noted as to relevant social history that the Veteran's social relationships seemed meager by his reports.  Although he appeared affable and friendly, he did not seem to develop close friendships, and preferred to spend most of his time by himself.  Since his remarkable recovery that year from his obsessive state and the consequent damage to his health from his obsessions about food and eating, he was now volunteering two days each week at the Ann Arbor VA hospital.  His usual activity at home consisted of some home repair, reading and writing.  As to psychosocial functional status, in summary, he appeared to live a schizotypal lifestyle.  Although the more florid obsessions he had in the past several years about food and eating had to a degree passed, he had continued his obsessive patterns to a large degree in his current studying and writing.  He continued to have modest contact with others, although he was following through well in keeping VA outpatient appointments.  His major hospitalization had been over the last year, when found emaciated in his own home, and during which he had been treated for OCD, anxiety and pneumonia.  He was taking anti-depressants with good effect.  He was consistently regaining weight, had stopped more serious obsessions and compulsions, and had been able to return to living on his own, albeit with heavy support from hospital personnel.

On mental health interview, he was clean and casually dressed, psychomotor activity was unremarkable, speech was spontaneous and illogical, attitude was cooperative and attentive, mood was happy and expansive, and he was well-oriented.  Thought process was rambling, thought content was obsessive, insight was partial, judgment was present, there were no delusions or hallucinations, there was no inappropriate behavior, and there was obsessive/ritualistic behavior.  There were no suicidal or homicidal thoughts.  Remote memory was mildly impaired.  The diagnosis given was schizotypal personality disorder.  It was further indicated that there was a question implied that the Veteran might have PTSD symptoms.  However, he reported no instance of PTSD symptoms at that time.  After his Vietnam service, he reported having been bothered for a time with some nightmares and concerns about stresses from Vietnam, but further stated that these concerns had diminished after a year or so.  The VA examiner did not believe that the Veteran's stress from Vietnam, although there at the time, was related to his recent diagnostic picture.  It was further found that the Veteran's continued schizotypal personality symptoms, even though improved, would still not allow him to work or have normal social relationships, although he would continue to need mental health monitoring.  


VA outpatient records reflect ongoing mental health evaluation and treatment since 2008.  On an August 2010 VA clinical evaluation by a psychologist, the Veteran described, in part, a sense of guilt related to his service in Vietnam, along with fear of large crowds and anxiety around people.  At the conclusion of the evaluation, the psychologist indicated that although the Veteran strongly asserted that he was traumatized in Vietnam and reported events that met the criteria for PTSD, he did not endorse symptoms consistent with PTSD over the previous month.  The most consistent psychological symptoms, avoidance and estrangement for others, were better explained by a depressive process and personality features that had a longstanding and possibly developmental aspect.  The diagnosis given was dysthymia and personality disorder, NOS, with avoidant and schizoid features. 

Thereafter, according to the report of an April 2011 VA outpatient mental health evaluation by a clinical social worker, the Veteran's physical, educational and intellectual history did not suggest any overt psychiatric problems, however his increasing compulsive behavioral traits seemed to worsen after his service in Vietnam and his injury/experiences there.

Because of the looming uncertainty over the etiology of the Veteran's current mental impairment, particularly insofar as any potential relationship with his military service, including especially his time in Vietnam during the war, the Board remanded this claim in July 2012 for further medical comment regarding this posted etiology.

On VA re-examination of September 2012, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnosis did reflect OCD and schizotypal personality disorder.  He was considered to experience in association with this diagnosis an occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  On interview, he recalled that back in 2008 he was dehydrated and malnourished because of obsessive-compulsive thoughts about food products that he now viewed as excessive.  He recalled that he was not functioning well from a cognitive point of view.  He now reported being independent in all activities of daily living, and happy to be on his own.  He at times jumped from topic to topic, asking rhetorical questions, and then providing a commentary that had a paranoid, conspiracy-oriented theme regarding his psychiatric treatment and the VA claims process.  He otherwise reported good appetite, adequate energy level, and good sleep.  No word-finding or speech difficulties were noted.  His performances on all levels of cognitive testing were average or better, as were tests of processing speed, visual organization, executive function, and memory.  On the whole though his responses resembled those of individuals who had chronic psychological maladjustment and were frequently overwhelmed by anxiety and depression.  These individuals often avoided social interaction and felt insecure.  

His psychosocial history was further reviewed.  He had never married and had no children.  Since 1984 he had lived in a house that was originally owned by his parents.  He indicated that he now worked as a substitute teacher for a few different local public school systems about two days a week on average in this capacity.  He was been attending church services.  His described stressors in service were reviewed, so considered.  He further denied any history of psychological or psychiatric treatment prior to a few years previously.  He specifically denied ever being prescribed psychotropic medication.  He also asserted that he was not aware of ever having been diagnosed with a mental disorder.  The VA examiner then expressed the following opinion:

The complete file and [VA outpatient records] were reviewed, the Veteran was interviewed, and he was administered a battery of psychometric procedures.  While the stressor event [the Veteran] describes would seem to meet DSM-IV diagnostic criteria A, he does not current present with symptoms of PTSD.  This conclusion is based upon the information provided in the clinical interview as well as psychometric testing proper.  To be very specific, if the items from the PCLC and/or the Mississippi [both references psychometric tests] are reviewed it is apparent that [the Veteran] denies that he is experiencing most of the cardinal symptoms of PTSD.  The results from both of these instruments were negative for PTSD and this is similarly the case with PTSD specific scales contained on the MMPI-2 (both in the normal range).  It is also important to recognize that [the Veteran] remains under the capable care of several mental health providers at the [Ann Arbor VAMC] and it does not appear that a diagnosis of PTSD has been offered.  The Veteran clearly presents with symptoms/behaviors that are strongly consistent with an Axis II diagnosis of schizotypal personality disorder.  [The Veteran's] current presentation and examination findings are consistent with an Axis I diagnosis of obsessive-compulsive disorder with poor insight.  There is no apparent or presumptive relationship between the Veteran's obsessive-compulsive disorder and his time or experiences in the military.

The extensive stressor events he described both in the clinical interview and in a several[-]page letter is less likely as not caused by or a result of such stressors or his military experience.  He denies any history of mental health treatment until the last few years.  

In light of this clearly unfavorable opinion, and with emphasis on the available medical evidence pertaining to the subject of etiology of this claimed psychiatric disability, the Board is constrained to deny service connection.  To begin with, the Board acknowledges that the Veteran has been formally diagnosed with OCD, schizotypal personality disorder, and depressive and anxiety symptomatology.  Thus, there is a currently diagnosed mental health disorder meeting the preliminary requirement of a present disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  The Board's review and consideration of this claim as involving one or more potentially service-related psychiatric disorders, inclusive of OCD, as well as PTSD, is further consistent with the dictate that all relevant diagnoses be explored as pertaining to the claim (including any psychiatric disorder not expressly identified by the claimant himself).  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

What is further readily apparent as to the subject of initial diagnosis, however, is that a clinical diagnosis of PTSD has been effectively ruled out.  Both VA examiners determined after in-depth interview and consideration of medical history, and for the latter examination after a psychometric testing assessment, that the Veteran did not outwardly evince the characteristic symptoms of PTSD, with some reaction to in-service stressful circumstances shortly after service, but as a general rule fortunately not manifesting the full clinical syndrome or approaching this mental state.  The Board accords probative weight to these factually well-supported examination opinions.  The Board incidentally fully accepts the Veteran's account of averred in-service stressors as competent and credible, particularly given that in connection with one incident in which he sustained shell fragment wounds he received the Purple Heart Medal, thereby rendering his account probative of the underlying incident under 38 U.S.C.A. §§ 1154(b) and 38 C.F.R. § 3.304(d) and (f)(2).  As to the additional requirement under the law that the identified stressor or stressors have caused or contributed to the development of PTSD, however, the fact remains that he has been found in all reasonable likelihood not to presently have PTSD.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So absent a clinical diagnosis of PTSD at any time since the filing of this claim, and given that the Veteran's VA examination providers have identified other present mental health conditions more accurately reflecting the state of his symptomatology, his claim as to PTSD cannot provide substantiation for a finding of service connection.

That said, whereas service connection cannot be granted for PTSD without a recent clinical diagnosis, there remains for consideration his OCD and schizotypal personality disorder, along with dysthymic and/or depressive disorder, which are part of his diagnostic profile.  But even for these additional disorders there remains the crucial criterion under VA law of a "causal nexus" to military service, which has not been demonstrated in this case.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Shedden, supra.  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The service medical history is absent mental health treatment, or even any relevant complaints (e.g., pertinent symptoms, etc.), and by all accounts the Veteran admittedly did not actually seek out such treatment until over 30 years post service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  Also keep in mind that, regarding this notion of continuity of symptomatology since service, it would only apply if the Veteran had a psychosis of the type specifically defined by 38 C.F.R. §§ 3.384 and 3.309(a), which he does not.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Still, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Moreover, the VA Compensation and Pension examination findings provide opinions effectively ruling out a causal connection to military service.  The September 2012 VA examiner's opinion in and of itself followed a detailed case history review and psychometric testing and was premised in significant part on the presence of a long-term personality disorder, along with lack of treatment until a few years ago.  Moreover, to the extent both VA examiners diagnosed the Veteran with schizotypal personality disorder, as indicated, this is not a compensable disability under VA law, and there is also no showing or allegation of in-service superimposed injury or disease as the basis to otherwise establish entitlement to service connection by way of aggravation.  Accordingly, the competent and credible medical evidence weighs against service connection.  

The Board also has duly considered the Veteran's lay assertions.  While he is clearly competent to allege his lay observation of events from service, and/or symptomatology, his statements alone ultimately do not materially advance this claim in light of contrary medical findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the lower Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  The Veteran's primary assertion is that he manifests PTSD from several described incidents.  Whereas the Board accepts the underlying occurrence of these incidents, the most persuasive medical evidence nonetheless definitively rules out a present clinical diagnosis of PTSD, and the Veteran does not further allege that a psychiatric disorder other than PTSD developed during or as a result of his service.  Moreover, the VA examiners have ruled out any such cause-and-effect correlation, regardless, so even assuming the Veteran was making this additional allegation.

For these reasons and bases, the Board is denying this claim of entitlement to service connection for an acquired psychiatric disorder, including for PTSD specifically.  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a mental disorder, characterized as schizotypal personality disorder, including OCD, anxiety, depression, and PTSD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


